27 F.3d 567
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank SETOLA, et al., Plaintiffs-Appellants,v.BOB SCHMIDT CHEVROLET, INC., Hydra-Matic Division, andGeneral Motors Corp., Defendants-Appellees.
No. 93-3247.
United States Court of Appeals, Sixth Circuit.
May 26, 1994.

Before:  RYAN and NORRIS, Circuit Judges;  and ENGEL, Senior Circuit Judge.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiffs appeal from orders of the district court granting summary judgment to defendants.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
As the reasons why judgment should be entered for defendants have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgments of the district court are affirmed upon the reasoning set out by that court in its memorandum and order dated November 4, 1991, and its opinion and order dated October 14, 1992.